UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7847



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN ROBERT GRAVELY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(CR-99-40011, CA-00-741-7)


Submitted:   December 13, 2001            Decided:   January 14, 2002


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Robert Gravely, Appellant Pro Se. Donald Ray Wolthuis, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Robert Gravely seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.    See United States v. Gravely, Nos. CR-99-

40011; CA-00-741-7 (W.D. Va. Sept. 6, 2001). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2